Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajikawa et al. (US Patent No. 5,031,680).
Regarding claim 1, Kajikawa teaches a pneumatic tire (Col. 2, line 34), a tread potion extending in a tire circumferential direction and having an annular shape (Fig. 1, Ref. Num. 2) and a pair of sidewall portions and bead portions arranged inward of the sidewall portions, which are fundamental components of a tire. Kajikawa also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. G1a, G1b, G1c), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. G2), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 5), notch 
Regarding claim 5, Kajikawa shows an Example 1 in Table 1 for the dimensions of the notches. Using 24.2 mm as the block length and 13.2 mm as the block width, you will find that the total area of the block is 319.44 mm2. Using the ratios, you will find that each notch has width of 1.98 mm and 2.42 mm which would mean that the area of each triangular notch is 2.39 mm2, or 14.37 mm2 for the area of all the notches. This would mean that the notches have a projected area of 4.49% of the total projected area of the block which is within the range required by the instant claims.
Regarding claim 7, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura (JP 2009006870 A, with English Machine Translation).
Regarding claim 1, Itakura teaches a pneumatic tire (Para. [0005]), a tread potion extending in a tire circumferential direction and having an annular shape (Para. [0007]) and a pair of sidewall portions and bead portions arranged inward of the sidewall portions, which are fundamental components of a tire. Itakura also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 12), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. 13), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 14), notch portions (Fig. 3a, Ref. Num. 25s, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US Patent No. 5,031,680).
Regarding claim 3, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. 
Regarding claim 4, Kajikawa teaches that a depth of the notch portion as a percentage of the groove depth (Fig. 5, Ref. Num. gH, GH) is between 15% and 80% (Col. 4, lines 10-12). That would mean that the distance from the bottom of the groove to the deepest part of the notch would be between 20% and 85%. Kajikawa does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Kajikawa discloses the position of the largest notch depth from the bottom of the groove as between 15% and 80% (Col. 4, lines 10-12), said range overlapping the claimed range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A).
Regarding claim 4, Itakura teaches that the portion of the notch with the largest notch depth (Fig. 2a, Ref. Num. h) is greater than 33% (Para. [0008]) of the maximum groove depth of the longitudinal groove from the bottom of the longitudinal groove (Fig. 2a, Ref. Num. H). Itakura does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Itakura discloses the position of the largest notch depth from the bottom of the groove as greater than 33% (Para. [0008])), said range overlapping the claimed range.
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US Patent No. 5,031,680) as applied to claim 1 above, and further in view of Fujioka (US 2017/0066290 A1).

In an analogous art, Fujioka teaches that the width of a sipe is between 0.3 mm and 2.0 mm (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kajikawa with Fujioka in order to have the sipe with be between 0.3 mm and 2.0 mm. This modification will allow the sipe to achieve a sufficient edge effect (Fujioka; Para. [0035]). Fujioka does not expressly disclose a value of less than 1.5 mm; however, it would have been obvious to a person of ordinary skill in the art to set the sipe width within the claimed range since Fujioka discloses the sipe width as between 0.3 and 2.0 mm (Para. [0035]), said range overlapping the claimed range.
Regarding claim 8, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. Num. BW). Kajikawa does not expressly disclose a value of 10% to 25%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch width as a percentage of the block width within the claimed range since Kajikawa discloses the notch width as a percentage of the block width as between 5% and 50% (Col. 4, lines 1-3), said range overlapping the claimed range.
Regarding claim 9, Kajikawa teaches that a depth of the notch portion as a percentage of the groove depth (Fig. 5, Ref. Num. gH, GH) is between 15% and 80% (Col. 4, lines 10-12). That would mean that the distance from the bottom of the groove to the deepest part of the notch would be between 20% and 85%. Kajikawa does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Kajikawa discloses the position of the 
Regarding claim 10, Kajikawa shows an Example 1 in Table 1 for the dimensions of the notches. Using 24.2 mm and the BL and 13.2 mm as the BA you will find that the total area of the block is 319.44 mm2. Using the ratios, you will find that each notch has width of 1.98 mm and 2.42 mm which would mean that the area of each triangular notch is 2.39 mm2, or 14.37 mm2 for the area of all the notches. This would mean that the notches have a projected area of 4.49% of the total projected area of the block which is within the range required by the instant claims.
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A) as applied to claim 1 above, and further in view of Kajikawa et al. (US Patent No. 5,031,680) and Fujioka (US 2017/0066290 A1).
Regarding claim 2, Itakura does not teach that there is a laterally extending sipe that communicates with the notch.
In an analogous art, Kajikawa teaches that each of the plurality of blocks has a sipe (Fig. 11, Solid Line; Col. 5, lines 15-20) extending in tire lateral direction and that only the sipe communicates with the notch portion (Fig. 11, Ref. Num. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have a lateral sipe communicating with the notch portion. This modification will enhance the performance on snow and ice (Kajikawa; Col. 5, Lines 10-14) However, Kajikawa does not teach that the width of the sipe is 1.5 mm or less.
In another analogous art, Fujioka teaches that the width of a sipe is between 0.3 mm and 2.0 mm (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura and Kajikawa with Fujioka in order to have the sipe with be between 0.3 mm and 2.0 
Regarding claim 8, Itakura does not teach that the notch width of the notch portion falls within a range of 10% to 25% of a tire lateral direction length of each block.
In an analogous art, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. Num. BW). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the notch width set to be between 5% and 50% of the tire lateral direction length of the block. This modification will increase the snow scraping effect while keeping the pattern noise down (Kajikawa; Col. 4, lines 24-29). Kajikawa does not expressly disclose a value of 10% to 25%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch width as a percentage of the block width within the claimed range since Kajikawa discloses the notch width as a percentage of the block width as between 5% and 50% (Col. 4, lines 1-3), said range overlapping the claimed range.
Regarding claim 9, Itakura teaches that the portion of the notch with the largest notch depth (Fig. 2a, Ref. Num. h) is greater than 33% (Para. [0008]) of the maximum groove depth of the longitudinal groove from the bottom of the longitudinal groove (Fig. 2a, Ref. Num. H). Itakura does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Itakura discloses the position of the largest notch depth from the bottom of the groove as greater than 33% (Para. [0008])), said range overlapping the claimed range.

In an analogous art, Kajikawa shows an Example 1 in Table 1 for the dimensions of the notches. Using 24.2 mm and the BL and 13.2 mm as the BA you will find that the total area of the block is 319.44 mm2. Using the ratios, you will find that each notch has width of 1.98 mm and 2.42 mm which would mean that the area of each triangular notch is 2.39 mm2, or 14.37 mm2 for the area of all the notches. This would mean that the notches have a projected area of 4.49% of the total projected area of the block which is within the range required by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the projected area of the notches as a percentage of the projected area of the block to be 4.49%. This modification will improve the tire snow and ice performance while keep the noise low (Col. 7, Lines 49-57).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A) as applied to claim 1 above, and further in view of Ichiyanagi (JP 2015134578 A, with English Machine Translation).
Regarding claim 6, Itakura does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.
In an analogous art, Ichiyanagi teaches that the notch length (Fig. 4, Ref. Num. L1) is between 30% and 70% (Para. [0027]) of the tire circumferential direction length of the block (Fig. 4, Ref. Num. L2) provided with the notch portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Fujioka (US 2017/0066290 A1) as applied to claim 10 above, and further in view of Ichiyanagi (JP 2015134578 A).
Regarding claim 11, Itakura in view of Kajikawa and Fujioka does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.
In an analogous art, Ichiyanagi teaches that the notch length (Fig. 4, Ref. Num. L1) is between 30% and 70% (Para. [0027]) of the tire circumferential direction length of the block (Fig. 4, Ref. Num. L2) provided with the notch portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura, Kajikawa, and Fujioka with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]).
Regarding claim 12, Itakura does not teach that the notch portion has a bottom portion formed of a surface parallel with the road contact surface.
In an analogous art, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the bottom of the notch be formed parallel with the road contact surface. This modification will increase the snow scraping effect while preventing the wear resistance from being reduced (Col. 4, Lines 40-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749